Citation Nr: 0430797	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-05 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to assignment of a compensable evaluation for 
service-connected right ear hearing loss.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran had over 9 years active duty service ending in 
July 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that granted service connection for hearing loss 
of the right ear and assigned a noncompensable evaluation.  
The veteran disagrees with the noncompensable evaluation that 
was assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 2003, the veteran expressed in writing his desire to 
attend a Videoconference hearing before a member of the Board 
of Veterans' Appeals.  It does not appear from the record 
that the veteran has been scheduled for such a hearing, and 
there is no indication that he has withdrawn his request for 
a hearing.

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under the circumstances, this case must be returned 
to the RO so that the veteran is afforded an opportunity to 
present testimony at a Board hearing via videoconference.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following actions:

The RO should appropriately schedule the 
veteran for a Board videoconference 
hearing.  The RO should notify the 
veteran of the date, time and place of 
the hearing.  After the hearing is 
conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




